DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1 and 14 are amended; the rejection of the claims traversed; and claims 2 and 15 are cancelled. Claims 1, 3 – 14, and 16 – 18 are currently pending and an Office action on the merits follows.
Allowable Subject Matter
Claims 1, 3 – 14, and 16 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and similarly claim 15), claim 1 is allowed based on incorporation of subject matter previously objected as allowable. Claims 3 – 13 and 16 – 18 depend on one of claim 1 and 15, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623